Title: To George Washington from Richard Henry Lee, 27 February 1777
From: Lee, Richard Henry
To: Washington, George



My dear Sir,
Baltimore Feby 27th 1777

My brother Delegates are of opinion that the inclosed papers may avail you something in settling some disputes about rank that may come before you, and therefore it is sent. Congress never did any thing in this matter, as the business was put into other hands. I realy think that when the history of this winters Campaign comes to be understood, the world will wonder at its success on our part. With a force rather inferior to the enemy in point of numbers, and chiefly militia too, opposed to the best disciplined troops of Europe; to keep these latter pent up, harrassed, and distressed—But more surprizing still, to lessen their numbers some thousands by the sword and captivity! All this Sir must redound to your glory, and to the reputation of the few brave men under your command. But whilst I wonder at your success, I am realy astonished at the supineness of the people, to suffer your army to be so thin, whilst a cruel, implacable enemy is in the Country, and have providentially put themselves in the way of destruction, if the numbers of people that are not far off, would turn out for the purpose!

We have done every thing in our power to hasten up the new Levies, and strengthen your hands, but the want of arms and cloaths, with the small pox, obstructs and delays us prodigiously. Industry and patience will I hope surmount all obstacles, and at length collect an army together that will bid defiance to despotism, and secure the liberties, of North America. About a fortnight ago, I received a letter from London, written by a well informed friend, which contains this paragraph and is dated, Octr 9th last—“The war is likely to go on another year, in which case Cheasapeak Bay will be the seat; a plan for that purpose has been laid before Ld Geo. Germaine & it is said is approved. The Eastern Shore is the first object, or place of landing”—This letter reached me just as three or 4 large Ships came lately into our Bay, and the Tory rising on the Maryld Eastern Shore seemed to denote the beginning of this plan—But since, we learn that the Ships are gone & the Tories dispersed. My Informant is however so good, that I cannot help thinking something like a diversion, at least, will be attempted there next Campaign. I cannot think they mean to relinquish their grand plan of joining their Canadian with Howes army. This consideration, has ever made me wish that Ticonderoga, and the avenues leading to Canada, were well attended to, that the vigilance and Military talents of Gen. Carleton may be disappointed. We are informed by our Agent in Martinique 7th of Jany that a Spanish General, in a Frigate bound to S. America, called at that place in distress, sought opportunities of assuring him of the King of Spains good will to assist these States, and that a loan of money might be obtained from that Court—He further said, that a land and Sea force was gone to South America, where hostilities were before that time commenced with Portugal. The French finances are low, but the Spanish are not so, and the opportunity is so tempting that I think a general war in Europe unavoidable. At least, I hope so. I have sent you inclosed, the translation of a letter from Doctr De Bourg to Doctr Franklin which lately came to the Committee of Secret Correspondence. It furnishes much useful information, and evidences the old Gentlemans strong attachments to our cause. He is a Philosopher, a Physician, and a friend to America—And his interest at Court very considerable.
I have now to ask your pardon for this long letter, it is against my plan of not disturbing you, but perhaps it may be excused as I do it but seldom. I am at all times, and places, and upon every occasion; dear Sir Your most affectionate friend and obedient servant

Richard Henry Lee

